Exhibit AGREEMENT THIS AGREEMENT made this 29th day of February, 2008, by and between THE QUIGLEY CORPORATION, a Nevada corporation, registered to do business in the Commonwealth of Pennsylvania (hereinafter called “Quigley”) and INNERLIGHT HOLDINGS, INC., a Delaware corporation, with its main place of business located at 867 East 260 South, Provo, Utah 84606 (hereinafter called “InnerLight Holdings”). WHEREAS, Quigley formed a wholly-owned subsidiary, Darius International Inc., a Delaware corporation, registered to do business at 621 Shady Retreat Road, Doylestown, PA 18901 on January 10, 2000; WHEREAS, Darius International Inc. formed Innerlight Inc. f/k/a Darius Marketing Inc., a
